FILED IN                                                                                  PD-1 341-1
COURT OF CRIMINAL APPEALS                                                        COURT OF CRIMINAL APPEAL
                                                                                                 AUSTIN, TEXA
        July 27, 2015                                                          Transmitted 7/27/2015 12:00:00 Af
                                                                                  Accepted 7/27/2015 8:13:45 Ar
   ABELACOSTA, CLERK                                                                              ABEL ACOST.
                                                 IN 1HE                                                   CLER
                  COURT OF COURT OF CRIMINAL APPEALS OF TEXAS



                                             No. PD-1341-14



                                   STACY STINE CARY, Appellant

                                                    v.
                                                                                 •WftV    Kfc^"
                                  THE STATE OF TEXAS, Appellee


         On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                       Court of Appeals No. 05-12-01421-CR




                          APPELLANT'S UNOPPOSED FIRST MOTION
                           TO EXTEND TIME TO FILE REPLY BRIEF


             Appellant Stacy Stine Cary respectfully moves for an extension of time to

    file her Appellant's Brief by until August 14,2015. In support of this motion, she

    would respectfully show as follows:

             1.         The deadline for filing the Appellant's Brief is July 27, 2015.

             2.         Appellant seeks an extension of time of 18 days, until August 14,

    2015.


             3.         An extension is necessary because of appellate counsel's schedule and

    the complexity of the issues. Appellant's counsel finished a jury trial in

    Greenville, Texas during the week of July 13, 2015, and he has been trying to


    Unopposed Motion for Extension of Time—Page 1
catch up with other matters since then. Appellant's counsel has a hearing in

federal court in McAllen, Texas on Monday, July 27, 2015 and then is scheduled to

take his eleven-year-old special needs son to Europe and will return on the evening

of August 8, 2015. APPELLEE, THE STATE OF TEXAS, DOES NOT

OPPOSE THIS REQUESTED EXTENSION.

       4.    No previous extension has been sought or granted.

                                        Respectfully submitted,



                                                Isi John M. Helms
                                        John M. Helms
                                        Texas Bar No. 09401001
                                        BRODEN, MICKELSEN, HELMS &
                                        SNIPES, LLP
                                        2600 State Street
                                        Dallas, Tx 75204
                                        Tel: (469)951-8496
                                        Fax:(214)720-9594
                                        john@johnhelmslaw.com

                                        ATTORNEY FOR APPELLANT,
                                        STACY STINE CARY



                       CERTIFICATE OF CONFERENCE


      Undersigned counsel has conferred with Joseph Corcoran, counsel for
Appellee, the State of Texas, and the Appellee does not oppose this motion.

                                                     /s/ John M. Helms
                                                 John M. Helms




Unopposed Motion for Extension of Time-Page 2
                             CERTIFICATE OF SERVICE


      This certifies that a true and correct copy of this instrument has been served
on counsel of record on July 25, 2015, as follows:

Joseph Corcoran
Assistant Attorney General
P.O. Box 12548
Capitol Station
Austin, TX 78711
* DELIVERED VIA E-MAIL *
                                                    /s/ John M. Helms
                                                John M. Helms




Unopposed Motion for Extension of Time—Page 3